Citation Nr: 1824988	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  08-32 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hand paronychia and bilateral feet onychomycosis.

2.  Entitlement to service connection for a stomach disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for a right ankle disability.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Barbara R. Lincoln, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to September 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2007 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  This case has been subject to April 2012, July 2015, and April 2016 Board remands.

The Veteran testified before the undersigned with respect to the issue of entitlement to an initial compensable rating for onychomycosis of the bilateral feet at a March 2015 Travel Board hearing.  A hearing transcript is of record.   In April 2017, the Veteran separately perfected an appeal concerning the remaining issues before the Board and indicated he did not wish to have a hearing as to those issues.

The Veteran previously submitted a claim for anxiety and depression.  The Board has recharacterized the claim as a single claim for service connection for any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In April 2016, the Board granted service connection for bilateral hand paronychia.  In a March 2017 rating decision, the RO implemented the grant of service connection for bilateral hand paronychia by combining the bilateral hand paronychia with the Veteran's already service-connected bilateral feet onychomycosis into one, noncompensably-rated disability.  The Board shall likewise analyze both disabilities as one in this case.  Although the Veteran perfected a specific appeal as to the initial noncompensable rating of his bilateral feet onychomycosis, the Board notes that if the same medication is used to treat separate skin condition, separate evaluations may not be assigned unless the separately evaluated conditions use alternative criteria to establish a disability evaluation.  See M21-1MR, Part III, subpt. iv, ch. 4, sec. J(3)(i).  For reasons set forth below, the Board grants a staged increased rating for the Veteran's bilateral feet onychomycosis based on medication criteria that also apply to the Veteran's bilateral hand paronychia.  Moreover, the Veteran's bilateral hand paronychia presents no circumstances to warrant separate evaluation under alternative criteria, as medical evidence fails to show that the Veteran's hand paronychia alone has ever affected at least 5 percent of the Veteran's body.  Consequently, the Board shall continue the RO's characterization of the Veteran's bilateral hand paronychia and bilateral feet onychomycosis as under one rating. 


FINDINGS OF FACT

1.  Prior to September 1, 2007, the Veteran's bilateral hand paronychia and bilateral feet onychomycosis affected no more than 4 percent of the Veteran's total or exposed body area and did not require systemic therapy.

2.  From September 1, 2007, to November 6, 2013, the Veteran's bilateral hand paronychia and bilateral feet onychomycosis required constant systemic therapy.

3.  From November 6, 2013, the Veteran's bilateral hand paronychia and bilateral feet onychomycosis affects no more than 4 percent of the Veteran's total or exposed body area and does not require systemic therapy.

4.  The Veteran does not suffer from a stomach disability incurred in or related to service.

5.  The Veteran does not suffer from hypertension incurred in or related to service.

6.  The Veteran does not suffer from a bilateral shoulder disability incurred in or related to service.

7.  The Veteran does not suffer from a bilateral knee disability incurred in or related to service.

8.  The Veteran does not suffer from a left ankle disability incurred in or related to service.

9.  The Veteran does not suffer from a right ankle disability incurred in or related to service.

10.  The Veteran does not suffer from an acquired psychiatric disability incurred in or related to service.


CONCLUSIONS OF LAW

1.  Prior to September 1, 2007, the criteria for an initial compensable rating for bilateral hand paronychia and bilateral feet onychomycosis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Code (DC) 7813 (2017).

2.  From September 1, 2007, to November 6, 2013, the criteria for a 60 percent rating, but no greater, for bilateral hand paronychia and bilateral feet onychomycosis, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.118, DC 7813 (2017).

3.  From November 6, 2013, the criteria for an initial compensable rating for bilateral hand paronychia and bilateral feet onychomycosis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.118, DC 7813 (2017).

4.  The criteria for entitlement to service connection for a stomach disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

6.  The criteria for entitlement to service connection for a bilateral shoulder disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

7.  The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

8.  The criteria for entitlement to service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

9.  The criteria for entitlement to service connection for a right ankle disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

10.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

The Veterans Claims Assistance Act (VCAA) obligates VA to certain notice and assistance procedures to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor the representative has raised issue with VA's discharge of its duties to notify or assist since return of this case to the Board.  Consequently, the Board need not address such matters here.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

II. Increased Rating

A. Legal Criteria 

The adverse impact of a veteran's service-connected disability on his or her ability to function under the ordinary conditions of daily life, including employment, as compared with applicable Schedule for Rating Disabilities criteria, determines the veteran's disability rating.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  VA shall assign the higher of two applicable ratings if the disability more nearly approximates its criteria; otherwise, the lower rating shall be assigned.  See 38 C.F.R. § 4.7.  When an appeal is based on the assignment of an initial rating for a disability, VA shall evaluate the overall recorded history of a disability, giving equal weight to past and present medical reports.  Fenderson v. West, 12 Vet. App. 119 (1999).  VA shall stage ratings when a service-connected disability exhibits symptoms warranting different ratings for distinct periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Ultimately, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

The Veteran contends that his bilateral hand paronychia and bilateral feet onychomycosis (hand and foot skin disability) warrants a rating beyond his current noncompensable rating, effective November 29, 2006.  The disability is currently rated under 38 C.F.R. § 4.118, DC 7899-7813 as dermatophytosis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  In turn, DC 7813 instructs that the disability be rated as dermatitis or eczema under DC 7806.

Under DC 7806, a noncompensable disability rating is warranted for dermatitis or eczema affecting less that 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy required during the past 12-month period.  Id.  

A 10 percent disability rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id. 

A 30 percent disability rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id. 

A maximum schedular 60 percent disability rating is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id. 

B. Analysis

In order for the Veteran to warrant any increase beyond his current noncompensable rating for his hand and foot skin disability, the record must show that the disability either affects 5 percent or more of his exposed or total body area, or has required some degree of systemic therapy throughout the appeal period.  While the record fails to show that the Veteran's hand and foot skin disability has ever affected 5 percent or more of his exposed or total body area at any period during the appeal period, the record does show the Veteran in receipt of constant systemic therapy at certain times as outlined below.

The term "systemic therapy such as corticosteroids or other immunosuppressive drugs," that is contained in certain DCs under 38 CFR 4.118, refers to any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder.  Medications applied topically (directly to the skin), including topical corticosteroids or immunosuppressives, are not considered systemic for VA purposes.  M21-1MR, Part III, subpt. iv, ch. 4, sec. J(3)(f).

1. Prior to September 1, 2007

An August 2006 VA examination report reflects the Veteran complained of fungus on the great toenails and constant irritation, itch, and burning of the fingernails.  The examiner assessed chronic paronychia and onychomycosis.  The examiner noted, "No steroids, immunosuppressives, light therapy" and listed only topical medications as currently used medications.  The Veteran reported the use of oral medications in the past without success.  The Board notes that such use, even if systemic, would not have occurred within the applicable period, as the record contains no indications of such use as of the Veteran's November 2006 claim for service connection for bilateral feet onychomycosis.  Consequently, the evidence does not support a compensable rating for the period between the date of the Veteran's original claim until September 1, 2007, as the Veteran's bilateral feet onychomycosis neither affected at least 5% of the body nor required systemic therapy during this period.

2. From September 1, 2007 to November 6, 2013

An October 2007 VA examination report reflects onychomycosis on the right big and fifth toes and the left big toe.  The Veteran reported he was prescribed Terbinafine oral medication "last month."  The examiner recorded the following skin disease treatment within the past 12 months: Terbinafine oral medication, Ciclopirox topical solution, and Clotrimazole cream.  While the examiner characterized such treatment as "neither a corticosteroid nor an immunosuppressive," the Board here finds Terbinafine to constitute "systemic therapy" as an oral medication prescribed by a medical professional to treat an underlying skin disorder.  The examiner noted the Veteran's frequency of use to be "every day" and duration of use in the past 12 months to be "constant."  However, the examiner noted treatment as "topical" despite the report of orally administered Terbinafine.

A June 2012 VA examination report notes the continued presence of foot onychomycosis and significantly improved, yet still-present finger paronychia that that affected less than 5 percent of exposed and total body area.  The June 2012 VA examiner further noted various prescribed topical medications as well as Terbinafine and Lamisil oral medications.  The examiner did not characterize any of these medications as systemic corticosteroids or immunosuppressives, but the Board shall consider orally administered Terbinafine and Lamisil to constitute systemic therapy.  The examiner noted constant or near-constant use of such oral medications for onychomycosis and paronychia for the previous 12 months.

The VA clinical records from late 2007 to 2013 reflect multiple entries of repeatedly prescribed six-week courses of daily Terbinafine doses throughout this period.  See October 2014 CAPRI records; March 2012 Medical Treatment Record.  However, a September 2012 VA treatment record is the last record of prescribed Terbinafine for an additional six weeks.  After this record, the evidence is silent as to any continued use of Terbinafine.  Consequently, the Board concludes that the Veteran ceased all systemic therapy of his hand and foot skin disability on November 6, 2012 - 42 days or six weeks after the September 25, 2012 date of the last recorded prescription of Terbinafine.  This conclusion more or less gels with the Veteran's own reporting that he had not taken pills for his skin disability for "a while" as of his Board hearing.  March 2015 Hearing Transcript at 8.

Based on the above medical evidence, the Veteran's own testimony as to his constant use of oral medication, and in affording the Veteran all benefit-of-the-doubt, the Board finds the Veteran has been on near constant oral systemic therapy since September 2007.  As such, he is entitled to a 60 percent rating for his hand and foot skin disability from September 1, 2007, which is the first day of the month the Veteran reported his first prescription of oral Terbinafine within the appeal period, until November 6, 2013, which is one year after the last day the Board concludes that the Veteran completed systemic therapy for his hand and foot skin disability.  

A 60 percent rating for the Veteran's hand and foot skin disability from September 1, 2007 to November 6, 2013 for constant or near-constant systemic therapy constitutes the maximum schedular rating that can be assigned for this disability under DC 7806.  Additionally, the November 6, 2013 cutoff for this stage of the Veteran's rating affords the maximum possible benefit under the above-discussed circumstances, as the Board can safely conclude that for the 12-month period prior to November 6, 2013, the Veteran did not undergo systemic therapy of any duration for his hand and foot skin disability.  

3. From November 6, 2013

As stated above, the record is silent as to continued use of systemic therapy for the Veteran's hand and foot skin disability within the 12 months prior to November 6, 2013, and thereafter.  A September 2016 VA examination report reflects onychomycosis to affect less than 5 percent of the exposed and total body area, and that the Veteran had not been treated with oral or topical medications for any skin conditions within the past 12 months.  

Remaining treatment records for this time do not show any continued use of Terbinafine or other oral medication for skin disorders.  Given that the September 2016 VA examination report shows the Veteran's skin disorder to affect less than 5 percent of the body, and that the record fails to support any finding of any systemic therapy for the 12 months preceding November 6, 2013, and thereafter, the Board finds that the Veteran's hand and foot skin disability warrants no more than a noncompensable evaluation as of November 6, 2013.

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  VA may also grant service connection for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days during a war period, there is a presumption of service connection enumerated "chronic diseases", such as arthritis, if the disability manifests to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a) (2017).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303 (b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A. Stomach, Hypertension, Bilateral Shoulder, and Bilateral Knee Disabilities

While the record contains some indications that the Veteran may suffer from the above-listed disabilities (December 2007 Medical Treatment Record at 2; October 2014 CAPRI at 144; March 2017 CAPRI at 6, 266, and 553), the Board finds these claims must ultimately fail for lack of evidence of an in-service incurrence or aggravation of such disabilities, and a lack of evidence of any nexus linking such claimed disabilities to service.  

Service treatment records (STRs) are devoid of any complaints or diagnoses of conditions related to the above claimed disabilities.  A September 1973 separation examination notes no abnormalities, injuries, or diseases upon separation save for hemorrhoids, for which the Veteran is already service-connected.  Post-service treatment records additionally fail to document any treatment or diagnoses of the above claimed disabilities within the presumptive period for chronic diseases.  

Moreover, the Veteran has failed to articulate or submit evidence to support a theory as to how any of these disabilities, if present, could relate to service, beyond simply listing such conditions on various forms in furtherance of his appeal.  Specifically, the Veteran submitted a November 2013 statement that listed the above-claimed disabilities, a request for examination, and a request for VA to gather records.  In June 2014, VA sent a letter to the Veteran informing him of evidence required to substantiate his claims.  In December 2014, VA contacted the Veteran and informed him of evidence gathered, to include service treatment records and VA outpatient records, and asked if the Veteran had any other evidence to submit.  The Veteran informed VA he had nothing further.  The RO issued a December 2014 rating decision denying the claims for reasons hitherto stated.  After the Veteran initiated his appeal via a timely Notice of Disagreement, and VA provided a Statement of Case, the Veteran submitted an April 2017 VA Form 9 to perfect his appeal.  In his April VA Form 9, in the section labeled: "Here is why I think that VA decided my case incorrectly," the Veteran again only listed the issues he wished to appeal.  To date, the Veteran has essentially furnished no argument or evidence as to why any of the claimed disabilities within this sub-heading either were incurred in or relate to his service, or any evidence to provide a basis for VA to conduct further development.  The Board notes the duty to assist an appellant in the development of evidence pertinent to a claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

While the evidence of record presently falls short of supporting service connection for these claims under any theory, the Board finds the evidence also fails to show a basis for VA to provide examinations of the claimed disabilities.  VA must obtain a medical examination or opinion where there is: (1) evidence of current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an event, injury, or disease occurred in service; (3) an indication that the disability may be associated with service or another service-connected disability; and (4) a lack of competent medical evidence of record to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of record thus fails to meet factors (2) and (3) in this case.  

Accordingly, entitlement to service connection for stomach, hypertension, bilateral shoulder, bilateral knee disabilities, is denied.

B. Left Ankle Disability

The record indicates the Veteran experienced pain and degenerative changes in the wake of a left ankle subtalar fusion.  See December 1998 VA examination.  The Veteran reported this procedure was conducted after a left ankle injury sustained while working for a city government in Texas.  The Veteran has proffered no other evidence to indicate that this disability relates to service.  Veteran's STRs lack any mention of a diagnosed left ankle injury or disease, and post-service medical records contain no indication that this disability relates service.  Moreover, in an October 1997 application for non-service connected pension, the Veteran listed the onset of his left ankle disability to be in 1992 - nearly 20 years after service.  Thus, the preponderance of the evidence establishes that this disability was incurred post-service, and the claim is denied.

C. Right Ankle Disability

Post-service treatment records do not highlight a specific right ankle disability diagnosis.  Beyond this issue, the Veteran's right ankle disability claim presents essentially the same flaws as those claims addressed in subsection IIIA of this decision; however, STRs reflect that the Veteran sought treatment for a right ankle injury in February 1973.  Subsequent in-service X-rays revealed no abnormalities, and a right ankle sprain was assessed.  The Veteran was prescribed an ace wrap, limited duty, and crutches.  A treatment note made a few days later indicates that the Veteran returned, whereupon the attending medical professional noted non-compliance with treatment instructions, suspected malingering, and assigned the Veteran back to full duty.  The Veteran's September 1973 separation examination report notes the feet and lower extremities as normal.  STRs otherwise contain no indication that the injury persisted beyond service, and the Veteran has failed to allege as such.

Consequently, in absence of evidence indicating any current right ankle disability, or that any such disability stemmed from an injury that persisted beyond service, the claim is denied.

D. Acquired Psychiatric Disorder to Include Anxiety and Depression

The record reflects the Veteran is currently diagnosed with various psychiatric disorders to include anxiety disorder and depression.  An August 1973 STR reflects the Veteran presented with complaints of a nervous condition for many years.  The diagnostic impression listed was anxiety, and the attending physician advised that upon discharge, the Veteran should seek further evaluation and treatment from a VA hospital.  Nevertheless, Veteran's September 1973 separation examination noted the Veteran's psychiatric evaluation as normal upon discharge.  Moreover, in an October 1997 application for non-service connected pension, the Veteran listed the onset of his depression to be in 1996 - more than 20 years after service.

As with his other service connection claims, the Veteran has failed to allege or explain whether any his current psychiatric disabilities stem from or continued from service.  Absent such contention, and given that the Veteran's separation examination noted his psychiatric evaluation to be normal, the Board must conclude the Veteran's in-service reporting of nervousness constituted an acute or transitory condition unrelated to the Veteran current disabilities.  As the Veteran has failed to articulate any theory or submit evidence to significantly weigh against his September 1973 separation examination that assessed him as psychiatrically normal, the claim fails for want of a nexus or causal relationship between the Veteran's acquired psychiatric disorders and service.  Further, the case does not warrant remand for examination due to a lack of any evidentiary indication that such disorders may relate to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the claim must be denied.














							[CONTINUED ON NEXT PAGE]
ORDER

Entitlement to an initial compensable rating for bilateral hand paronychia and bilateral feet onychomycosis prior to September 1, 2007, is denied.

Entitlement to an initial compensable rating of 60 percent, but no greater, for bilateral hand paronychia and bilateral feet onychomycosis from September 1, 2007, to November 6, 2013, is granted.

Entitlement to an initial compensable rating for bilateral hand paronychia and bilateral feet onychomycosis from November 6, 2013, is denied.

Entitlement to service connection for a stomach disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to an acquired psychiatric disability, to include anxiety and depression, is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


